DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
Claims 1, 9-10 and 14 have been amended.  Claims 1-19 are currently presented in the instant application.

Response to Arguments
			      35 USC § 103--Rejection
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground of rejection, please see the detail Office Action below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 5, 8, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over SAKO et al. (US 20140300633 A1, hereinafter “SAKO”) in view of Sriram (US 20210244909 A1) and further in view of YAMADA et al. (US 20160220163 A1, hereinafter Yamada).

Regarding claim 1. (Currently Amended) SAKO discloses a control device of a head-mounted device including an image capturing device configured to capture an environment around a wearer and a display device configured to display an image to the wearer, the control device comprising at least one processor and a memory comprising instructions, that when executed by the at least one processor, cause the at least one processor to: 
acquire a first image captured by the image capturing device (SAKO, see par. [0157], As illustrated in FIG. 7, first, at step S133, the HMD 1 start capturing the target by the image capture unit 3), wherein the first image includes an object image (SAKO, see FIG. 6 and par. [0158], “the recognition part 31a in the server 30 analyzes the captured image P1 to recognize that the target 40 is a cake”); 
acquire a second image (SAKO, FIG. 1, see par. [0159] Next, at step S139, the image generation part 31b in the server 30 acquires the user circumstance of the user A (user A seeing the target) who is a wearer of the HMD 1. The user circumstance may be acquired from the storing unit 32 in the server 30 or from the HMD 1); and 
composite the first image and the second image, thereby generating a third image to be displayed on the display device wherein the third image includes the object image included in the first image and second image (SAKO, see at least par. [0147], “the display controller 17 (image processing part) in the HMD 1 adjusts the display position such that the additive images D1 to D4 transmitted from the server 30 are displayed on the display unit 2 at proper positions corresponding to the target 40 (real object or captured image) as illustrated on the right in FIG. 6. This achieves the virtual decoration on the target 40 with the additive images D1 to D4.  Final image 2, include cake form P1 and D1, D2, D3 from P2).


    PNG
    media_image1.png
    385
    915
    media_image1.png
    Greyscale

SAKO discloses acquire a second image and wherein the third image includes the object image included in the first image and the second image, but does not explicitly discloses acquire a second image used to lead a mental state of the wearer to a target mental state; and wherein the third image includes the object image included in the first image and the second image constitutes a region surrounding the object image.  However, Sriram discloses:
acquire a second image used to lead a mental state of the wearer to a target mental state (Sriram, see F1IG. 2A, see “flame 200”, pars. [0038], lines 1-6, FIG. 2 shows an exemplary embodiment of the visual guidance provided to a user using the disclosed immersive VR headset, according to one embodiment. Driving users into peak mental state requires carefully designed immersive environments that enunciate mental state, stimuli, and feedback given to the user. The flame object 200 represents carefully chosen brain stimuli and a neurofeedback symbol that can help a user meditate and unlock his peak mental states.)
wherein the third image includes the object image included in the first image and the second image constitutes a region surrounding the object image   (Sriram, see at least par. [0026], To have the foreground and background interact, the brighter flames can be more resistant to the weather:  Weather is background 210 of the image that surrounding the Flame 200).

    PNG
    media_image2.png
    643
    423
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO, and have acquire a second image used to lead a mental state of the wearer to a target mental state; and wherein the third image includes the object image included in the first image and the second image constitutes a region surrounding the object image, as taught by Sriram, in the control device of a head-mounted device including an image capturing device configured to capture an environment around a wearer and a display device configured to display an image to the wearer, the control device of Sriram, in order to be enabling individuals to bypass years of training to gain access and control of peak mental states in order to unlock accelerated, quantified, immediate, and sustainable performance improvements (Sriram, see par. [0003]).
SAKO in view of Sriram does not explicitly discloses wherein the second image used to lead the mental state of the wearer to the target mental state is determined independently of the first image captured by the image capturing device.  However, YAMADA discloses:
wherein the second image used to lead the mental state of the wearer to the target mental state  (YAMADA, see at least par. [0094], the stimulus presenting method according to the aspect of the present disclosure, the scenario for presenting the stimulus presenting content can be changed to include a stimulus presenting content with a higher effect for leading the mental state of the user to the target mental state) is determined independently of the first image captured by the image capturing device (YAMADA, see at least par. [0082], see at least par. [0082] With this configuration, the target mental state can be set on the basis of the first mental state estimated with the biological information on the user, and the scenario for the stimulus presenting content can be created on the basis of the set target state; [0169] FIG. 4 is scenario examples of stimulus presenting contents created by the scenario creator 14. As shown in FIG. 4, if the target mental state is “relaxation,” the scenario creator 14 creates a scenario A for at least one stimulus presenting content expected to attain an effect of “relaxation.” The stimulus presenting content expected to attain the effect of “relaxation” included in the scenario A includes, for example, one of “landscape” and “picture frequently viewed in the past.”).  The stimulus presenting content (e. g. landscape background, joyful scene, sorrowful scene…  ) is the second image that determine independently with first image (e. g facial expression of the user). 

    PNG
    media_image3.png
    603
    633
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO in view of Sriram and have wherein the second image used to lead the mental state of the wearer to the target mental state is determined independently of the first image captured by the image capturing device, as taught by Yamada, in order to provide the technique which allows user to focus on what he/is doing while his/her brainstate is led with images to target brainstate.

Regarding claim 2.  SAKO in view of Sriram and further in view of Yamada teaches wherein the head-mounted device further comprises a biosensor configured to measure a biological signal of the wearer (see at least par. [0107], “(SAKO, see at least [0094], “The biological sensor includes various biological sensors capable of detecting a pulse, heart rate, brain wave, bodily temperature, amount of sweating or the like of the user A wearing the HMD 1”), and 
 the instructions further cause the at least one processor estimate the mental state of the wearer based on the biological signal measured by the biosensor (Sriram, see at least par. [0034], “The control unit can include a pre-trained machine learning model that can map the electrical activity of the brain from the electrical signals received from the brain sensors. The pre-trained machine learning model can analyze the brainwave data to determine the mental state of the user, such as relaxed, focused, stressed, happy, sad, etc.”).

Regarding claim 3.  SAKO in view of Sriram and further in view of Yamada teaches the instructions further cause the at least one processor selects the second image from a plurality of images based on the mental state of the wearer (Sriram, see FIG. 2A and at least par. [0038], lines 16-26, The natural landscape is generally soothing to a user's mind and the dynamic environment based on the natural landscape including fire, wind, and clouds can allow the user to quickly progress to higher mental states reaching closer to the desired mental state. Flame is generally not considered soothing, but energetic. Fire represents a symbolic tie-in of the Olympic Fire. Keeping the fire lit through adverse circumstances signifies the victory of positive over negative, as embodied in the present invention where positive mind states keep the fire lit whereas negative mind states put the fire dull).

Regarding claim 5.  SAKO in view of Sriram and further in view of Yamada teaches wherein the instructions further cause the at least one processor generates the third image by superimposing a part of the first image on the second image (SAKO, see FIG. 1 and at least par. [0058], “the HMD 1, when receiving the additive images D1 to D4 generated by the server 30, displays the additive images D1 to D4 so as to be superimposed on the target 40 on the display unit 2 as illustrated in FIG. 1”).

Regarding claim 8.  SAKO in view of Sriram and further in view of Yamada teaches teaches wherein the instructions further cause the at least one processor makes the third image include a face image of a person included in the first image (SAKO, see FIG. 12, “P3”  and at least par. [0187], “if the recognition part 31a recognizes the target 42 as a person (another user), the image generation part 31b generates the additive image for decorating a head, body, arm, leg and further the belongings of the person”).
Regarding claim 11.  SAKO in view of Sriram and further in view of Yamada teaches wherein the control device is mounted in the head-mounted device (SAIKO, see at least par. [0158], “the HMD 1, when receiving the additive images D1 to D4 generated by the server 30”).

Regarding to claim 13.  SAKO in view of Sriram and further in view of Yamada teaches a head-mounted device comprising: 
a display device (FIG. 3, Display unit 2) configured to display an image to the wearer (SAIKO, see par. [0077], “displays the additive image on the display unit 2 to be superimposed on the target”); and 
an image capturing device (FIGs. 1-3, “HMD 1”, comprise “IMAGE CAPTURE UNIT 3”, see par. [0073]) configured to capture an environment around a wearer (SAKO, see par. [0107], The storage unit 22 according to the embodiment can store the captured images continuously captured by the image capture unit 3); 
a control device according to claim 1, is rejected with the same rationale of claim 1.

Regarding to claim 14.  (Currently Amended) SAKO teaches a control device of a head-mounted device including an image capturing device configured to capture an environment around a wearer, a display device configured to display an image to the wearer, a biosensor configured to measure a biological signal of the wearer, and a processor configured to estimate a mental state of the wearer based on the biological signal measured by the biosensor, the control device comprising at least one processor and a memory comprising instructions, that when executed by the at least one processor, cause the at least one processor to: 
acquire a first image captured by the image capturing device (SAKO, see par. [0157], As illustrated in FIG. 7, first, at step S133, the HMD 1 start capturing the target by the image capture unit 3), wherein the first image includes an object image (SAKO, see FIG. 6 and par. [0158], “the recognition part 31a in the server 30 analyzes the captured image P1 to recognize that the target 40 is a cake”); 
acquire a second image (SAKO, FIG. 1, see par. [0159] Next, at step S139, the image generation part 31b in the server 30 acquires the user circumstance of the user A (user A seeing the target) who is a wearer of the HMD 1. The user circumstance may be acquired from the storing unit 32 in the server 30 or from the HMD 1) 
composite the first image and the second image, thereby generating a third image to be displayed on the display device (SAKO, see at least par. [0147], “the display controller 17 (image processing part) in the HMD 1 adjusts the display position such that the additive images D1 to D4 transmitted from the server 30 are displayed on the display unit 2 at proper positions corresponding to the target 40 (real object or captured image) as illustrated on the right in FIG. 6. This achieves the virtual decoration on the target 40 with the additive images D1 to D4.  Final image 2, include cake form P1 and D1, D2, D3 from P2).

    PNG
    media_image1.png
    385
    915
    media_image1.png
    Greyscale

SAKO discloses wherein the third image includes the object image included in the first image and the second image, but SAKO does not explicitly disclose wherein the third image includes the object image included in the first image and the second image constitutes a region surrounding the object image.  However, Sriram discloses:
wherein the third image includes the object image included in the first image and the second image constitutes a region surrounding the object image (Sriram, see at least par. [0026], To have the foreground and background interact, the brighter flames can be more resistant to the weather:  Weather is background 210 of the image that surrounding the Flame 200).


    PNG
    media_image2.png
    643
    423
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO, and have wherein the third image includes the object image included in the first image and the second image constitutes a region surrounding the object image, as taught by Sriram, in the control device of a head-mounted device including an image capturing device configured to capture an environment around a wearer and a display device configured to display an image to the wearer, the control device of Sriram, in order to be enabling individuals to bypass years of training to gain access and control of peak mental states in order to unlock accelerated, quantified, immediate, and sustainable performance improvements (Sriram, see par. [0003]).

SAKO in view of Sriram discloses acquire a second image, but does not explicitly discloses  acquire a second image selected based on the biological signal and independently of the first image captured by the image capturing device.  However, YAMADA discloses acquire a second image selected based on the biological signal and independently of the first image captured by the image capturing device (Yamada, see at least par. [0082], see at least par. [0082] With this configuration, the target mental state can be set on the basis of the first mental state estimated with the biological information on the user, and the scenario for the stimulus presenting content can be created on the basis of the set target state; [0169] FIG. 4 is scenario examples of stimulus presenting contents created by the scenario creator 14. As shown in FIG. 4, if the target mental state is “relaxation,” the scenario creator 14 creates a scenario A for at least one stimulus presenting content expected to attain an effect of “relaxation.” The stimulus presenting content expected to attain the effect of “relaxation” included in the scenario A includes, for example, one of “landscape” and “picture frequently viewed in the past.”  Yamada, see FIG. 4).  

    PNG
    media_image3.png
    603
    633
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO in view of Sriram and have wherein the second image used to lead the mental state of the wearer to the target mental state is determined independently of the first image captured by the image capturing device, as taught by Yamada, in order to provide the technique which allows user to focus on what he/is doing while his/her brainstate is led with images to target brainstate.

Regarding claim 15.  SAKO in view of Sriram and further in view of Yamada teaches wherein the control device is mounted in the head-mounted device (SAIKO, see at least par. [0158], “the HMD 1, when receiving the additive images D1 to D4 generated by the server 30”).

Regarding claim 17.  SAKO in view of Sriram and further in view of Yamada teaches teaches a head-mounted device comprising: 
an image capturing device (FIGs. 1-3, “HMD 1”, comprise “IMAGE CAPTURE UNIT 3”, see par. [0073]) configured to capture an environment around a wearer (SAKO, see par. [0107], “the captured images continuously captured by the image capture unit 3”); 
a display device (see FIG. 3, Display unit 2) configured to display an image to the wearer (SAIKO, see par. [0077], “displays the additive image on the display unit 2 to be superimposed on the target”); and
a control device according to claim 14, is rejected for the same rationale of claim 14.

Regarding claim 18. (New) SAKO in view of Sriram and further in view of Yamada teaches the instructions further cause the at least one processor to make the position of the object image in the third image equal to the position of the object image in the first image (SAKO, see FIG. 6, see at least [0147] Next, at step S115, the display controller 17 (image processing part) in the HMD 1 adjusts the display position such that the additive images D1 to D4 transmitted from the server 30 are displayed on the display unit 2 at proper positions corresponding to the target 40 (real object or captured image) as illustrated on the right in FIG. 6. This achieves the virtual decoration on the target 40 with the additive images D1 to D4.).

Regarding claim 19. (New) is rejected for the same rationale of claim 18.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SAKO et al. (US 20140300633 A1, hereinafter “SAKO”) in view of Sriram et al. (US 20190269345 A1, hereinafter “Sriram”), further in view of YAMADA et al. (US 20160220163 A1, hereinafter Yamada), as applied claim 1 above, and further in view of McCulloch et al. (US 20140139551 A1, hereinafter “McCulloch”).
Regarding claim 4.  SAKO in view of Sriram and further in view of Yamada teaches the control device of a head-mounted device of claim 1, but does not explicitly disclose wherein the instructions further cause the at least one processor selects the second image from the plurality of images also based on a degree of change of the mental state of the wearer when each image of the plurality of images was used in the past.  However, McCulloch discloses wherein the instructions further cause the at least one processor selects the second image from the plurality of images also based on a degree of change of the mental state of the wearer when each image of the plurality of images was used in the past (McCulloch, see FIG. 4-5 and at least pars. [0052]-[0055], the augmented reality help program 14 may use data provided by the sensor systems of the HMD device 42 to determine that the first user's attention is focused on the instruction manual 330”…  first user 304 may continuously read the instruction manual 330 for a period of time longer than a threshold period of time, which may indicate that the first user's attention is focused on the manual…   in one example the object identification program 48 may identify the instruction manual 330 as the manual for assembling the BK-72 bookcase 328. Upon the augmented reality help program 14 determining that the first user 304 is experiencing a stress response, help content 74 in the form of an instructional video 504 explaining step-by-step how to assemble the BK-72 bookcase 328 may be presented to the first user 304 via the first HMD device 42. In one example, the instructional video 504 may include an augmented reality presentation showing a person assembling the BK-72 bookcase 328.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO in view of Sriram, disclosed invention and have wherein the instructions further cause the at least one processor selects the second image from the plurality of images also based on a degree of change of the mental state of the wearer when each image of the plurality of images was used in the past, as taught by McCulloch, in order to provide the control device of the head-mounted display that provide visual output data for the user that alert whenever the user is not focus on what they are doing.

	Claims 6-7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SAKO et al. (US 20140300633 A1, hereinafter “SAKO”) in view of Sriram et al. (US 20190269345 A1, hereinafter “Sriram”), further in view of YAMADA et al. (US 20160220163 A1, hereinafter Yamada), as applied claim 1 above, and further in view of AIMONE et al. (US 20160077547 A1, hereinafter “AIMONE”).
Regarding claim 6.  SAKO in view of Sriram and further in view of Yamada does not explicitly discloses wherein the instructions further cause the at least one processor the composition unit makes the third image include, of at least one object included in the first image, an image of an object designated by the wearer.  However, wherein the instructions further cause the at least one processor the composition unit makes the third image include, of at least one object included in the first image, an image of an object designated by the wearer (AIMONE, see at least par. [0116], “Janice wants very much to go to Paris. She downloads an immersive experience map of the city for use on the system which may be provided as part of the VR environment. Janice enters her map of "virtual" Paris to relax. Depending on her mood, emotion, or cognitive load, different layers of information appear on her "tour" of the city as part of the VR environment”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO in view of Sriram and further in view of Yamada, disclosed invention and have wherein the instructions further cause the at least one processor the composition unit makes the third image include, of at least one object included in the first image, an image of an object designated by the wearer, as taught by AIMONE, in order to provide the control device of the head-mounted display that provide visual output data for the user.  A virtual reality (VR) environment may be displayed on the display to provide a computer simulation of real world elements that HMDs can provide the user with a more realistic and completely immersive in environment.

Regarding claim 7.  SAKO in view of Sriram, further in view of Yamada and further in view of AIMONE further teaches wherein the instructions further cause the at least one processor generates a fourth image to be displayed on the display device to acquire, from the wearer, a designation of an object to be included in the third image (AIMONE, see at least par. [0116], “As she gets a little less engaged with the sensory experience over time, information about the things she's seeing is overlaid on the screen (history and physical attributes of buildings, cultural references, etc.) As she gets bored, typical Parisian events start to happen in the virtual world (a street performer calls out, a couple kisses, etc.).  All in all, the experience allows Janice to experience Paris, which is a real place, but in a surreal, engaging, and responsive way”).

Regarding claim 12. SAKO in view of Sriram, further in view of Yamada and further in view of AIMONE further teaches wherein the control device is not mounted in the head-mounted device, and communicates with the head-mounted device via a network (AIMONE, see FIG. 12 and at least par. [0115], “A researcher may have a device 1210 with a display to provide a researcher view 1204, 1206 that may update or modify based on the user state score of the participant to provide feedback to the participant and/or researcher”).

Regarding claim 16.  SAKO in view of Sriram and further in view of Yamada teaches discloses the control device, the head-mounted device, but does not explicitly discloses wherein the control device is not mounted in the head-mounted device, and communicates with the head-mounted device via a network.  However, AIMONE discloses wherein the control device is not mounted in the head-mounted device, and communicates with the head-mounted device via a network (AIMONE, see at least par. [0115], “A researcher may have a device 1210 with a display to provide a researcher view 1204, 1206 that may update or modify based on the user state score of the participant to provide feedback to the participant and/or researcher”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO in view of Sriram and further in view of Yamada teaches, disclosed invention and have wherein the control device is not mounted in the head-mounted device, and communicates with the head-mounted device via a network, as taught by AIMONE, in order to provide a computer simulation of real world elements that HMDs can provide the user with a more realistic and completely immersive in environment.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SAKO et al. (US 20140300633 A1, hereinafter “SAKO”) in view of Sriram et al. (US 20190269345 A1, hereinafter “Sriram”), further in view of YAMADA et al. (US 20160220163 A1, hereinafter Yamada) as applied claim 1 above, and further in view of Kawakubo (US 20100220892 A1).
Regarding claim 10.  SAKO in view of Sriram and further in view of Yamada teaches discloses the control device of a head-mounted device of claim 1, but does not explicitly disclose wherein the instructions further cause the at least one processor decides a person to be included in the third image based on a direction of a face of a person included in the first image.  However, Kawakubo teaches:
wherein the instructions further cause the at least one processor decides a person to be included in the third image based on a direction of a face of a person included in the first image (Kawakubo, see col. 2, the last 9 lines of the par. [0086], the driver imaging apparatus described above makes a determination (regarding inattentiveness) based on the direction in which the face of the driver is pointing using the first image P1 with a relatively low exposure, and makes a determination (regarding the degree to which the eyes are open and the direction of gaze) based on the state of the eyes using the second image P2 with a relatively high exposure”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include SAKO in view of Sriram and further in view of Yamada teaches, disclosed invention and have wherein the instructions further cause the at least one processor decides a person to be included in the third image based on a direction of a face of a person included in the first image, as taught by Kawakubo, in order to provide the control device of the head-mounted display that “increase the amount of exposure (simply referred to as "exposure" in this specification) when capturing the image of the driver (e.g., increase the electronic shutter time) so as to increase the amount of light on the shadowed portion in order to prevent that portion from being underexposed” (Kawakubo, see par. [0007]).

Allowable Subject Matter
14.	Claims 9-10 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 9-10 were carefully reviewed and a search with regards to independent claims 1 has been made.  Accordingly, those claims are believed to be distinct from the prior art searched.
Regarding claim 9 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
wherein the instructions further cause the at least one processor to add at least a face image of a person included in the first image to the third image in a case that the person is a person designated by the wearer, and 
cease to add at least a face image of a person included in the first image to the third image in a case that the person is not a person designated by the wearer.

Regarding claim 10 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
wherein the instructions further cause the at least one processor to add at least a face image of a person included in the first image to the third image in a case that the person faces to a specific direction, and 
cease to add at least a face image of a person included in the first image to the third image in a case that the person does not face to the specific direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612